Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4,8,11,13,16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al(USPGPUB 2017/0184705) in view of Bowers et al(USPGPUB 2012/0019432).
  -- In considering claim 1, the claimed subject matter that is met by Fuji et al(Fuji) includes:
	1) a radiation emitter having a near field region that is defined at least in part by a wavelength of radiation emitted by the radiation emitter is met by the Laser radar(LR including pulsing laser diode(LD, including collimator lens which emits a laser beam(see: sec[0042]);
	2) a radiation steering device including:
		i) a plurality of reflectors situated to reflect the radiation emitted by the radiation emitter, the plurality of reflectors being in the near field region is met by the mirror unit(MU), including first and second reflecting members(see: secs[0044-0045]);
		ii) an actuator configured to adjust an orientation of the plurality of reflectors is met by the motor(MT), which is used to rotate the mirror unit(MU)(see: sec[0069])
	- Fuji does not teach:
	1) the plurality of reflectors having at least one characteristic that limits any phase shift of the emitted radiation reflected from the reflectors;
	2) iii) a controller configured to determine an orientation of the plurality of reflectors relative to the radiation emitter to steer the emitted radiation reflected from the reflectors in a determined direction, the controller being configured to control the actuator to achieve the determined orientation.
	Although not taught by Fuji, use of reflectors which have characteristics that limit phase shift of emitted radiation reflected from reflectors is well known.  In related art, Bowers et al(Bowers) teaches a system for controlling spatial distribution of electromagnetic waves for a reflective surface, wherein the reflective layers having reflective properties are varied by a controller, such that phase shifts, amongst other properties, are limited upon emission or radiation reflected from the reflectors(see: sec[0071-74, 100]).  Since the use of reflectors having characteristics that limit phase shift in a radiation emission system is well known, as taught by Bowers, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the reflective layers of bowers, into the Mirror unit of Fuji, since this would have enhanced the emission characteristics of the electromagnetic waves in the system.
	With regards to the controller for determining an orientation, although a controller is not specifically recited, Fuji teaches that, while the mirror unit(MU) is at rest, the stat(A) in which the projection RF2i is in contact can be obtained to have the basic specification shown in Table 1, and therefore, a desired emission angle can be obtained according to the combination.  Furthermore, Fuji teaches that emission angles 
	Bowers teaches use of controller(330), which adjusts the position of the reflective layers, such that transmission of electromagnetic waves may be altered as desired(see: Bowers, secs [0066-0067]).  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the controller(330) of Bowers, into or connected to the motor(MT) and/or mirror unit(MU) of Fuji, since this would have provided an adequate and well known means of controlling rotation of the mirror unit, as desired, and thereby perform the functions of determining orientation for the purpose of providing the desired angles of the mirror unit, which is already performed by Fuji.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the at least one characteristic of the plurality of reflectors comprises an index of refraction of a reflecting material of the reflectors,  and 
	2) the index of refraction is less than 1
	Are met by the reflecting surfaces of Bowers, which would have been incorporated into the mirror unit of Fuji, as discussed in claim 1 above, and thereby including index of refraction that is less than 1(see: Bowers, sec[0060]).
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
1) the at least one characteristic of the plurality of reflectors comprises a thickness of the reflecting material; 
	2) the thickness is greater than a skin depth corresponding to a distance that the emitted radiation penetrates the reflecting material.
	Would have been met, upon incorporation of the reflective material of Bowers, into the mirror unit of Fuji, as discussed in claim 2 above.  And wherein, Bowers teaches that the thickness of the reflective material may be applied such that desired refractive indexes are achieved.  Furthermore, the layer thickness would have allowed the transmitted electromagnetic waves to reach a distance based on the index(see: Bowers,  secs[0036-0039]).
 -- Claim 4 recites subject matter that is met as discussed in claim 3 above, except for: 
	1) the thickness is at least 5 times greater than the skin depth.
	Although not specifically taught by Fuji in view of Bowers, it would have constituted a matter of obvious design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize thickness being at least 5 times greater than skin depth, since one of ordinary skill would 
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the plurality of reflectors comprise a reflecting material is met by the two or more layers of reflective material(310a/310b) as seen in figure 3 of Bowers; 
	2) the reflecting material comprises a mesh is met by the mesh grid of reflective surface as seen in figure 3 of Bowers.
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, as well as:
1) the orientation being the same for all of the reflectors would have been met by the controller(330) of Bowers adjusting the position of the layers, as deemed necessary(see: Bowers, sec[0066]).
  -- Claim 13 recites a method which substantially the same as the subject matter of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 16 recites a method that is met as discussed in claim 13 above, as well as:
	1) adjusting the orientation of all of the reflectors simultaneously and wherein the orientation of all of the reflectors is the same relative to the detector would have been met by the controller(330) adjusting the position of the layers, as deemed necessary(see: sec[0066]).
  -- Claim 17 recites a method which substantially corresponds to the subject matter of claim 2, and therefore, is met for the reasons as discussed in the rejection of claim 2 above.
  -- Claim 20 recites a method which substantially corresponds to the subject matter of claim 8, and therefore, is met for the reasons as discussed in the rejection of claim 8 above.
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al(Fuji) in view of Bowers et al(Bowers) as applied to claim 1 above, and further in view of Examiner’s statement of Official Notice.
-- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the plurality of reflectors comprise a reflecting material is met by the two or more layers of reflective material(310a/310b) as seen in figure 3.
- Fuji in view of Bowers does not teach: 
	1) the reflecting material comprises at least one of gold, copper or silver.
	Bowers does however teach that the reflective material is made or metamaterial elements as discussed in section [0029]).  The examiner takes Official Notice that, in the reflective material art, use of gold, copper, or silver as a reflective material is well known.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate any of Gold, copper, or silver into the reflecting material of the reflecting surface of Bowers, since one of ordinary skill would have recognized the advantage of the reflective properties of each of the different elements, that would have provided the necessary effects in the system.
  -- Claim 12 recites subject matter that is met as discussed in claim 1 above, except for: 
	1) the plurality of reflectors comprises a plurality of moveable louvers; 
	2) the actuator adjusts the orientation the plurality of moveable louvers simultaneously.
	Although not specifically taught by Fuji in view of Bowers, the examiner takes Official Notice that, in the reflector art, use of reflectors including a plurality of moveable louvers that adjust orientation simultaneously, is well known.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate moveable louvers into the reflecting surface of Bowers, since this would have enhanced the ability to adjust the reflecting surface since louvers would have helped coordinate movement of the layers(310a/310b) in a more uniform manner.

Allowable Subject Matter
Claims 5-6,9-10,14-15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DARYL C POPE/Primary Examiner, Art Unit 2687